Citation Nr: 0324033	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  96-38 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for allergic rhinitis.

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for allergic rhinitis and chronic 
bronchitis.

The veteran also perfected an appeal with regard to 
entitlement to an increased rating for migraine headaches.  A 
September 2000 rating decision by the RO increased the 
veteran's disability rating for migraine headaches from 10 
percent to 30 percent.  In a June 2002 statement, the veteran 
indicated that he was satisfied with the 30 percent rating 
and withdrew his appeal with regard to that issue, which is, 
consequently, no longer before the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence reasonably shows that allergic rhinitis had 
its origins during service.

3.  The evidence reasonably shows that chronic bronchitis had 
its origins in service.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Chronic bronchitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
to assess the nature and etiology of his disorders.  There is 
no indication of additional relevant medical evidence that 
has not been obtained by the RO to date with regard to these 
claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a November 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Service medical records indicate that the veteran was treated 
on several occasions for complaints related to sinus problems 
and a sore throat.  One treatment record, dated October 1990, 
noted a diagnosis of "allergic rhinitis."  In addition, the 
veteran was treated for what was characterized as bronchitis 
in December 1989 and November 1991.

The veteran filed a claim for service connection for allergic 
rhinitis and chronic bronchitis in July 1995.

A September 1995 VA examination report noted the veteran's 
complaints of occasional running nose and sneezing, 
particularly in dusty farm fields, and annual attacks of 
bronchitis in early winter.  The examiner diagnosed the 
veteran with allergic rhinitis and chronic bronchitis.

A December 1997 VA examination report reiterated the 
veteran's complaints that were noted in the September 1995 VA 
examination report.  The examiner diagnosed the veteran with 
allergic rhinitis and chronic bronchitis.

VA treatment records from November 1998 to April 2002 do not 
reflect treatment specifically for allergic rhinitis or 
chronic bronchitis.  A January 2002 treatment note indicated 
that the veteran called his physician with complaints related 
to clear sputum and a cough.  No diagnosis was made.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for both allergic rhinitis and chronic bronchitis.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnoses of 
allergic rhinitis and chronic bronchitis.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The Board is aware that neither the September 1995 nor the 
December 1997 examination reports specifically attribute the 
veteran's diagnoses of allergic rhinitis and chronic 
bronchitis to service.  However, such is not required in this 
instance.  Service medical records reflect treatment for both 
disorders during service.  Allergic rhinitis was even 
diagnosed in October 1990.  In addition, the veteran filed 
his claim for service connection for both allergic rhinitis 
and chronic bronchitis in July 1995, immediately after 
separation from service.  Such claim can be considered 
documentation of continued complaints related to these 
diagnoses at the time of separation from service, and is 
considered a very probative item of evidence in favor of the 
veteran's claims.  The September 1995 and December 1997 VA 
examination reports noted current diagnoses of allergic 
rhinitis and chronic bronchitis.  Given the factual 
circumstances presented in this case, and resolving any doubt 
in favor of the veteran, the Board finds that it is 
reasonable to find that both allergic rhinitis and chronic 
bronchitis were incurred in service.


ORDER

Entitlement to service connection for allergic rhinitis is 
granted.

Entitlement to service connection for chronic bronchitis is 
granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

